Case 2:20-cv-04026-JMA-SIL Document 12 Filed 11/17/20 Page 1 of 1 PagelD #: 43

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

Santos Hernandez, Emmanuel De Jesus Lievano,
and Miguel Antonio Vasquez

Plaintiff,
-against-

Rosso Uptown LTD., Michael Tizzano and
Massimo Gamella

Defendants.

 

Case No. 2:20-cv-04026-JMA-SIL

STIPULATION EXTENDING
TIME TO ANSWER

 

 

IT IS HEREBY STIPULATED AND AGREED,

by and between the Parties in the above captioned action,

acting by means of their respective counsel, that the time for Defendants Rosso Uptown LTD Michael
Tizzano and Massimo Gamella to answer, move or otherwise respond with respect to the Amended
Complaint in the above matter is hereby extended through and including December 3, 2020.

There has been no previous request for an extension of time.

DATED: New York, New York
November 3, 2020

For the Defendants:

Aden ag

Anthony R. Portesy, Esq.
Hamra Law Group P.C.

32 Broadway, Suite 1818

New York, NY 10004
Telephone: (646) 590-0571
Fax: (646) 619-4012
aportesy@hamralawgroup.com

SO ORDERED

 

USD].

For the Plain

———

By:
Steven John’ Mbser

Moset/Law Firm PC

5 E Main St

Huntington, NY 11743

631-759-9766

Fax: 631-759-9766

Email: smoser@moseremploymentlaw.com

 

Dated
